                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

JAMES HOPKINS,                                Civ. No. 19-00064 JMS-KJM

                   Plaintiff,                 ORDER DENYING WITHOUT
            vs.                               PREJUDICE: (1) APPLICATION
                                              TO PROCEED IN DISTRICT
SUBARU TELESCOPE NATIONAL                     COURT WITHOUT PREPAYING
ASTRONOMICAL OBSERVATORY OF                   FEES OR COSTS, ECF NO. 2; AND
JAPAN,                                        (2) REQUEST FOR
                                              APPOINTMENT OF COUNSEL,
                   Defendant.                 ECF NO. 3


       ORDER DENYING WITHOUT PREJUDICE: (1) APPLICATION TO
      PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR
        COSTS, ECF NO. 2; AND (2) REQUEST FOR APPOINTMENT OF
                           COUNSEL, ECF NO. 3

                                I. INTRODUCTION

            On January 27, 2019, pro se Plaintiff James Hopkins (“Plaintiff”) filed

(1) an employment-discrimination Complaint, ECF No. 1, against Defendant

Subaru Telescope National Astronomical Observatory Of Japan, (2) an Application

to Proceed in District Court Without Prepaying Fees and Costs (“IFP

Application”), ECF No. 2, and (3) a Request for Appointment of Counsel, ECF

No. 3. For the reasons discussed below, Plaintiff’s IFP Application and Request

for Appointment of Counsel are DENIED without prejudice.

///

///
                                  II. DISCUSSION

A.    IFP Application

             Federal courts can authorize the commencement of any suit, without

prepayment of fees or security, by a person who submits an affidavit that includes

a statement of all assets the person possesses, demonstrating he is unable to pay

such costs or give such security. See 28 U.S.C. § 1915(a)(1). “An affidavit in

support of an IFP application is sufficient where it alleges that the affiant cannot

pay the court costs and still afford the necessities of life.” Escobedo v. Applebees,

787 F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins v. E.I. Du Pont de Nemours &

Co., Inc., 335 U.S. 331, 339 (1948); see also United States v. McQuade, 647 F.2d

938, 940 (9th Cir. 1981) (stating that the affidavit must “state the facts as to

affiant’s poverty with some particularity, definiteness and certainty” (internal

quotation omitted)).

             When reviewing a motion filed pursuant to § 1915(a), “[t]he only

determination to be made by the court . . . is whether the statements in the affidavit

satisfy the requirement of poverty.” Martinez v. Kristi Kleaners, Inc., 364 F.3d

1305, 1307 (11th Cir. 2004). While § 1915(a) does not require a litigant to

demonstrate absolute destitution, Adkins, 335 U.S. at 339, the applicant must

nonetheless show that he is “unable to pay such fees or give security therefor.”

28 U.S.C. § 1915(a).
                                           2
             From a review of Plaintiff’s IFP Application, the court cannot discern

whether Plaintiff is unable to pay the court fees to commence this action. Plaintiff

indicates that he received income totaling $35,964 over the past year: $14,720

from a “TIAA Retirement Account,” a personal loan of $12,500, $2,244 in federal

and state tax refunds, $3,000 from Creative Arts Hawaii/Proservice HR Service,

and $3,500 from an individual. IFP Application ¶ 3. Plaintiff indicates that he

does not expect to receive another loan or additional income from Creative Arts

Hawaii, but it is not clear whether he expects to receive tax refunds for tax year

2018, whether the $3,500 he received was income or a gift, and whether he expects

to receive other income or gifts this year. Id. Plaintiff states that his assets include

an unspecified amount of “TIAA-CREF Funds” and a 1997 Subaru Forester, but

that he has no funds in a checking or savings account. Id. ¶¶ 4-5.

             Plaintiff does not list a home and its value as an asset, but he states

that he has a monthly mortgage expense of $741. Id. ¶ 6. Plaintiff lists additional

monthly expenses of $1,280 for loan and a credit card debt, $141 for home and

auto insurance, $491 for utilities, and $500 for gas and food. Id.

             Although the court does not apply the federal poverty guidelines as

the sole basis to grant or deny in forma pauperis status, the court notes that the

current federal poverty guidelines issued by the United States Department of


                                           3
Health & Human Services (“HHS”) for a single person living in Hawaii is $13,960.

See Annual Update of the HHS Poverty Guidelines, https://www.federalregister.

gov/documents/2018/01/18/2018-00814/annual-update-of-the-hhs-poverty-

guidelines (last visited Mar. 20, 2019). Plaintiff’s income of $35,964 over the last

year far exceeds this federally-established poverty guideline.

             Even though Plaintiff has significant debt, given the lack of clarity

regarding Plaintiff’s income, assets, and the value of those assets, the court finds

that Plaintiff has failed to demonstrate the requirement of poverty. Accordingly,

Plaintiff’s IFP Application is DENIED. However, Plaintiff is granted leave to file

a new IFP Application by April 8, 2019 that provides further clarification of his

income, assets, debts, and expenses.

B.    Motion for Appointment of Counsel

             Generally, a civil litigant has no right to counsel. See Palmer v.

Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (citing Storseth v. Spellman, 654 F.2d

1349, 1353 (9th Cir. 1981)). However, pursuant to 28 U.S.C. § 1915(e)(1), the

court “may under ‘exceptional circumstances’ appoint counsel for indigent civil

litigants.” Id.; see also Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th

Cir. 2004) (“The decision to appoint such counsel is . . . granted only in

exceptional circumstances.”). In determining whether “exceptional circumstances”

exist, the court must consider a litigant’s “‘likelihood of success on the merits as
                                           4
well as the [litigant’s] ability . . . to articulate his claims pro se in light of the

complexity of the legal issues involved.’” Id. (quoting Weygandt v. Look, 718 F.2d

952, 954 (9th Cir. 1983)). Difficulties that any litigant proceeding pro se would

face “do not indicate exceptional factors.” Id. (quoting Wood v. Housewright, 900

F.2d 1332, 1335-36 (9th Cir. 1990)).

              Because Plaintiff has not demonstrated in forma pauperis status, he is

not eligible for court-appointed pro bono counsel under § 1915(e)(1). Thus, the

Motion for Appointment of Counsel is DENIED. However, if Plaintiff is granted

in forma pauperis status in the future, and he believes that he can demonstrate the

requisite “exceptional circumstances,” he may file a new motion for appointment

of counsel.

///

///

///

///

///

///

///

///

///
                                              5
                                 III. CONCLUSION

              Based on the foregoing, Plaintiff’s IFP Application, ECF No. 2, and

Request for Appointment of Counsel, ECF No. 3, are DENIED without prejudice

to filing new motions. By April 8, 2019, Plaintiff must do one of the following:

(1) file a new, fully-completed, IFP Application; or (2) pay the $400 filing fee.

Failure to comply with (1) or (2) will result in automatic dismissal of this action.

              The Clerk of Court is DIRECTED to provide Plaintiff a copy of the

court’s Application to Proceed in District Court Without Prepaying Fees and Costs

with this order.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, March 20, 2019.




                                             /s/ J. Michael Seabright
                                            J. Michael Seabright
                                            Chief United States District Judge




Hopkins v. Subaru Telescope Nat’l Astronomical Observatory Of Japan., Civ. No. 19-00064
JMS-KJM, Order Denying Without Prejudice: (1) Application to Proceed in District Court
Without Prepaying Fees or Costs, ECF No. 2; and (2) Request for Appointment of Counsel, ECF
No. 3
                                             6
